           Case 1:21-cv-06033-LGS Document 4 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN DeRAFFELE,

                                    Plaintiff,
                                                                 21-CV-6033 (LGS)
                        -against-
                                                              ORDER OF SERVICE
 WILLIAMS AND WILLIAMS, et al.,

                                    Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants Williams and

Williams, Auction Network, Jennifer Bennett, John Heiliger, and Williams and Williams

Marketing Services, Inc. Plaintiff is directed to serve a summons and the complaint on each

defendant within 90 days of the issuance of the summonses. If within those 90 days, Plaintiff has

neither served Defendants nor requested an extension of time to do so, the Court may dismiss the

claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:    July 20, 2021
           New York, New York

                                                           LORNA G. SCHOFIELD
                                                          United States District Judge
